Exhibit 10.3

FIRST AMENDMENT

THIS FIRST AMENDMENT dated as of May 30, 2006 (this “First Amendment”) to the
Employment Agreement dated as of March 29, 2006 (the “Agreement”) by and between
SAVVIS, Inc., a Delaware corporation with its principal place of business at St.
Louis, Missouri (the “Company”), and Jonathan C. Crane, of Hanover, New
Hampshire (the “Executive”), effective as of the 30th day of May, 2006 (the
“Effective Date”).

WHEREAS, the Company and the Executive jointly desire to amend certain
provisions of the Agreement in the manner provided for in this First Amendment;

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and in consideration of the premises contained herein,
the Company and the Executive hereby agree as follows:

 

  1. Amendment of Section 3 (Capacity and Performance) of the Agreement.

 

  (a) Section 3(a) of the Agreement is hereby amended by deleting “Chairman” and
substituting in lieu thereof “President.”

 

  (b) Section 3(c) is hereby amended by deleting the clause in its entirety and
substituting in lieu thereof the following: “During the term hereof, the
Executive shall devote his full business time and his best efforts, business
judgment, skill and knowledge exclusively to the advancement of the business and
interests of the Company and its Affiliates and to the discharge of his duties
and responsibilities hereunder. The Executive shall not engage in any other
business activity or serve in any industry, trade, professional, governmental or
academic position during the term of this Agreement, without informing and
obtaining approval from the Board in writing.”

 

  2. Amendment of Section 4 (Compensation and Benefits) of the Agreement.
Section 4(a) of the Agreement is hereby amended by deleting “Three Hundred and
Fifty Thousand Dollars ($350,000)” and substituting in lieu thereof “Four
Hundred and Twenty-Five Thousand Dollars ($425,000).”

 

  3. Amendment to Section 5 (Termination of Employment and Severance Benefits)
of the Agreement. Section 5(e) of the Agreement is hereby amended by deleting
clause (i) thereof in its entirety and substituting in lieu thereof the
following: “(i) Removal of the Executive, without his consent, from the position
of President of the Company (or a successor corporation);”

 

  4. Reimbursement of Reasonable Living Expenses. The Company shall reimburse
the Executive for six months’ of reasonable living and travel expenses in the
St. Louis area pending completion of a move to St. Louis, Missouri. This
reimbursement is subject to the reasonable substantiation and other
documentation requirements of the Company.

 

1



--------------------------------------------------------------------------------

  5. Grant of Additional Stock Options and Restricted Stock Units. (a) As of
May 26, 2006, the Company grants to the Executive an option to purchase
3,000,000 shares of the common stock, $.01 par value of the Company (“Common
Stock”) under the SAVVIS, Inc. 2003 Compensation Plan (the “Compensation Plan”)
at an exercise price per share equal to the public market closing price on the
business day immediately prior to the date of grant (the “Option”). The shares
that are subject to the Option shall vest at the rate of Twenty-Five percent
(25%) per year (each, an “Annual Vesting Period”) commencing on May 30, 2007 and
on each anniversary thereafter (each a “Vesting Date”), and shall have all such
other terms and conditions that are applicable to the stock option grant made by
the Company to the Executive on March 29, 2006. (b) As of May 26, 2006, the
Company grants to the Executive 800,000 restricted stock units (“Restricted
Stock Units”) to the Executive under the Compensation Plan with the same terms
and conditions that are applicable to the restricted stock unit grant made by
the Company to the Executive on March 29, 2006.

 

  6. No Other Amendments. Except as expressly amended, modified and supplemented
by this First Amendment, the provisions of the Agreement are and shall remain in
full force and effect.

 

  7. Governing Law. This is a Missouri contract and shall be construed and
enforced under and be governed in all respects by the laws of Missouri, without
regard to the conflict of laws principles thereof.

 

  8. Counterparts. This First Amendment may be executed in counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other party.

IN WITNESS WHEREOF, this First Amendment has been executed as a sealed
instrument by the Company, by its duly authorized representative, and by the
Executive, as of the date first above written.

 

THE EXECUTIVE:     THE COMPANY

/s/ Jonathan C. Crane

    By:  

/s/ Phil Koen

    Title:   Chief Executive Officer

 

2